Title: To James Madison from Anonymous, 1815
From: Anonymous
To: Madison, James



1815

Mr Gallatin’s Commission to treat of Peace with Great Britain, under the mediation of Russia, bears date the 7th. April 1813.  This appointment was made in the Recess of the Senate, and on their meeting, was not approved by them.  The letter notifying Mr. Gallatin of this circumstance is dated 5th. August 1813.  When it was received by him is not known, but it seems proper that his salary should be allowed up to that period.
His second appointment, to treat at Gottenburg or Ghent, bears date the 9 February 1814.  In this appt. the Senate concurred.  Quere--Ought the compensation in this instance to commence with the date of the Commission or on the receipt of it by him in Europe?  There is no precedent that will bear on the case.
It seems reasonable that the compensation should continue until the 22 July 1815, the time of his departure from England, and not to cease on the 3 July when the Convention with England was signed.  A quarter salary to be added for the expence of returning.
Insurance of money carried out in the Neptune ought to be allowed, as was done in the case of that taken out for Mr Adams.
Stores for Messrs. Gallatin & Bayard in the Neptune--
These Stores, to the amount of nearly 5000 dollars were provided by Mr. Harrison the Navy Agent, and as he alleged, on the authority of the Secretary of the Navy, Mr Jones; the Minister having nothing to do with the transaction.  In this view of the subject, it is evidently proper, that if they be charged at all, it should be only to an amount which they must have expended in providing stores for themselves in the ordinary Way.
Travelling expences--On this subject I find by referring to Mr. J. Q. Adams acct. while Minister at the Hague, that his expences were allowed in going to London & returning; his Salary going on.  These expences amd. to 932 dollars.
